Exhibit 10.1

AMENDMENT TO

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

WHEREAS, Kensey Nash Corporation, a Delaware corporation (the “Company”) and
Joseph W. Kaufmann (the “Executive”) entered into that certain Amended and
Restated Employment Agreement, entered into as of January 1, 2009 (as amended,
restated, supplemented, extended or otherwise modified and in effect, the
“Agreement”);

WHEREAS, the “Employment Term” (as defined in the Agreement) was previously
scheduled to expire June 27, 2012;

WHEREAS, effective as of October 21, 2011, the Company and Executive mutually
consented to extend the term of the Agreement, and, accordingly, the Employment
Term is now scheduled to expire on June 27, 2014;

WHEREAS, the Agreement was previously amended to remove provisions with respect
to excise tax gross-up payments to the Executive;

WHEREAS, the Company and Executive desire to further amend the Agreement;

WHEREAS, the Agreement may be supplemented or modified in a written document
signed by both the Company and the Executive pursuant to Paragraph 19 of the
Agreement;

NOW, THEREFORE, in accordance with Paragraph 19 of the Agreement, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive agree that the Agreement is hereby
amended, effective as of October 21, 2011, in the following respects:

I. Paragraph 3(c) of the Agreement is hereby deleted in its entirety and
replaced with the text set forth on Attachment A hereto.

II. The final paragraph of Paragraph 3(e) of the Agreement is hereby deleted in
its entirety and replaced with the text set forth on Attachment B hereto.

III. Paragraph 3(h) of the Agreement is hereby deleted in its entirety and
replaced with the text set forth on Attachment C hereto.

IV. The second paragraph of Paragraph 9 of the Agreement is hereby deleted in
its entirety and replaced with the text set forth on Attachment D hereto.

V. Exhibit C to the Agreement is hereby amended to add or revise the definitions
set forth on Attachment E hereto as provided thereon.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the 21st day of October, 2011.

 

KENSEY NASH CORPORATION By:  

/s/ C. McCollister Evarts, M.D.

Its:  

Chairman of the Compensation Committee

/s/ Joseph W. Kaufmann

  Joseph W. Kaufmann  



--------------------------------------------------------------------------------

ATTACHMENT A

New text of Paragraph 3(c)

(c) In the event Executive’s employment is terminated by the Company without
Cause prior to a Change in Control during the Employment Term, the Company shall
pay to Executive on the terms described below a severance fee equal to the
greater of (x) any amount of Base Salary remaining until the end of the
Employment Term and a payment equal to one Estimated Bonus for each year of the
Employment Term for which the Executive has not yet received such a bonus
payment and to which Executive would otherwise be entitled but for such
termination, or (y) twelve (12) months worth of Executive’s Base Salary and a
payment equal to one Estimated Bonus. Such severance fee shall be paid (subject
to the proviso below) in a lump sum cash payment within sixty (60) days
following the Termination Date, subject to Executive executing, returning to the
Company and not revoking a Release Agreement and such Release Agreement becoming
effective and irrevocable no later than fifty-five (55) days following
Executive’s Termination Date. Additionally, Executive shall continue to be
eligible to receive those severance fringe benefits enumerated in Exhibit B
hereof (the “Continuation Benefits”) (subject to Paragraph 3(i)) for up to the
remainder of the Employment Term or twelve (12) months, whichever is longer
following Executive’s Termination Date; provided, however, that such
Continuation Benefits must constitute COBRA Continuation Coverage in order for
Executive to be eligible to receive such Continuation Benefits.

In addition, subject to the terms of the applicable Incentive Plan, and
notwithstanding any inconsistent provisions with respect to vesting or
exercisability in any applicable Grant Agreement, upon the termination of
Executive’s employment by the Company without Cause during the Employment Term,
all of Executive’s Equity Awards shall immediately vest in full, and all of
Executive’s Stock Options and SARs shall become and remain fully exercisable for
a period of one (1) year from Executive’s Termination Date (the “Extended
Exercise Period”); provided, however, that the Extended Exercise Period shall
not be extended beyond the original term of the Stock Option or SAR provided for
in the applicable Grant Agreement or Incentive Plan. Upon the expiration of the
Extended Exercise Period, all of Executive’s outstanding and unexercised Stock
Options and SARs shall be immediately cancelled. The provisions related to
Equity Awards set forth in this paragraph have been approved by, and constitute
the determination of, the Committee (as defined in the applicable Incentive
Plan) for all purposes of such plan.



--------------------------------------------------------------------------------

ATTACHMENT B

New text of the final paragraph of Paragraph 3(e)

In addition, subject to the terms of the applicable Incentive Plan, and
notwithstanding any inconsistent provisions with respect to vesting or
exercisability in any applicable Grant Agreement, upon a Change in Control that
occurs during the Employment Term, all of Executive’s Equity Awards shall
immediately vest, and Executive’s Stock Options and SARs shall become fully
exercisable. Upon or following a Change in Control, subject to the terms of the
applicable Incentive Plan, and notwithstanding any inconsistent provisions with
respect to vesting or exercisability in any applicable Grant Agreement, in the
event of Executive’s termination without Cause or Executive’s resignation for
Good Reason during the Employment Term, Executive’s Stock Options and SARs shall
remain exercisable for the Extended Exercise Period; provided, however, that the
Extended Exercise Period shall not be extended beyond the original term of the
Stock Option or SAR provided for in the applicable Grant Agreement or Incentive
Plan. Upon the expiration of the Extended Exercise Period, all of Executive’s
outstanding and unexercised Stock Options and SARs shall be immediately
cancelled. The provisions related to Equity Awards set forth in this paragraph
have been approved by, and constitute the determination of, the Committee (as
defined in the applicable Incentive Plan) for all purposes of such plan.



--------------------------------------------------------------------------------

ATTACHMENT C

New text of Paragraph 3(h)

(h) In the event Executive’s employment is terminated by Executive due to
Executive’s Retirement during the Employment Term, subject to the terms of the
applicable Incentive Plan, and notwithstanding any inconsistent provisions with
respect to exercisability in any applicable Grant Agreement, Executive’s Stock
Options and SARs that are vested and exercisable as of the Termination Date
shall remain exercisable for the Extended Exercise Period; provided, however,
that the Extended Exercise Period shall not be extended beyond the original term
of the Stock Option or SAR provided for in the applicable Grant Agreement or
Incentive Plan. Upon the expiration of the Extended Exercise Period, all of
Executive’s remaining outstanding and unexercised Stock Options and SARs shall
be immediately cancelled. The provisions related to Equity Awards set forth in
this paragraph have been approved by, and constitute the determination of, the
Committee (as defined in the applicable Incentive Plan) for all purposes of such
plan.



--------------------------------------------------------------------------------

ATTACHMENT D

New text of the second paragraph of Paragraph 9

If at any time prior to the end of the Restricted Period, the Company determines
that Executive is engaging in Competition, the Company shall have the right to
immediately terminate further payments and benefits hereunder, and Executive
shall reimburse the Company for the gross amount of any severance benefits
previously paid pursuant to Paragraph 3 of this Agreement. In addition, upon any
such breach, Executive shall pay to the Company an amount equal to the aggregate
“spread” on all Stock Options and SARs exercised on or after the Termination
Date (for this purpose “spread” in respect of any Stock Option or SAR shall mean
the product of the number of shares as to which such Stock Option or SAR has
been exercised on or after the Termination Date multiplied by the difference
between the closing price of the Company’s common stock on the exercise date (or
if such common stock did not trade on the NASDAQ Global Select Market (or the
then current primary securities exchange or trading market for the Company’s
common stock, if not the NASDAQ Global Select Market) on the exercise date, the
most recent date on which such common stock did so trade) and the option price
of the Stock Option or the strike price of the SAR.



--------------------------------------------------------------------------------

ATTACHMENT E

Exhibit C modifications

I. The following definition shall be restated to read in its entirety as
follows:

“Grant Agreement” means an agreement between Executive and the Company that
grants Executive a Stock Option, SAR, Restricted Stock or other equity award
under an Incentive Plan.

II. The following definitions shall be added to Exhibit C in their appropriate
alphabetical order among all the definitions therein:

“Equity Award” means any Stock Option, SAR, Restricted Stock or other equity
award granted to Executive under an Incentive Plan.

“SAR” means a stock appreciation right granted under an Incentive Plan to
Executive.